PER CURIAM:
William A. Taccino and Marlene M. Tac-cino seek to appeal the district court’s order granting motions to dismiss filed by Defendants LaSalle Bank National Association, Larry D. Richman and Kenneth J. MacFadyen. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order the Taecinos’ seek to appeal is neither a final order nor an ap-pealable interlocutory or collateral order, as it disposes of fewer than all of the parties involved in this lawsuit. Accordingly, because this matter remains pending against Defendants Litton Loan Servicing, LP, and Miriam S. Fuchs, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.